OPINION — AG — "OUR BOARD OF OSTEOPATHIC EXAMINERS RECENTLY HAD AN INQUIRY FROM A MEN IN PRE MED TRAINING. THIS MAN HAD A FELONY CONVICTION (AUTO THEFT) AGAINST HIM THREE YEARS AGO. HIS PREVIOUS RECORD WAS CLEAR, ALSO HIS RECORD SINCE HAS BEEN CLEAR. HE IS CONCERNED THAT THIS CONVICTION MAY STAND IN HIS WAY LATER IN OBTAINING AN OKLAHOMA LICENSE. AS PRESIDENT OF THE BOARD, I UNDERSTAND A CONVICTION OF A FELONY AUTOMATICALLY IS CAUSE FOR REVOCATION OF THE LICENSE. HOWEVER, OUR BOARD WOULD LIKE TO KNOW IF PREVIOUS CONVICTION OF A FELONY WOULD PREVENT US FROM ISSUING A MEDICAL LICENSE.?" — IT IS THE BOARD'S DISCRETION. CITE: 59 O.S. 1961 637 [59-637] (FRED HANSEN)